Opinion issued October 16, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00637-CR
                           ———————————
               KRISTOPHER LEE BURCHFIELD, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



          On Appeal from the County Criminal Court at Law No. 9
                          Harris County, Texas
                      Trial Court Cause No. 2173957


                         MEMORANDUM OPINION
      Appellant, Kristopher Lee Burchfield, has filed a motion to dismiss his appeal

signed by his counsel with an attached affidavit with appellant’s signature, in

compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P.

42.2(a). Although the motion does not indicate whether it is opposed, it contains a
certificate of service on counsel for the State, has been on file with this Court for

more than ten days with no response, and no opinion has issued. See TEX. R. APP.

P. 9.5(d), (e), 10.3(a)(2), 42.2(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f).

                                       PER CURIAM
Panel consists of Justices Keyes, Bland, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2